Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The preliminary amendment, filed 1/27/2021, that amended claims 5-9, 14, 21, 29, 38-40, 63-64 and 68, and cancelled claims 10, 12-13, 41-62 and 67 is acknowledged.
	Claims 1-9, 11, 14-40, 63-66 and 68 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, 11, 14-40, 63-64, drawn to a conjugate of formula (I).
Group II, claims 65, 66, and 68, drawn to a method of treating a dopamine-responsive disease or condition.

Election of Species

The species are grouped as follows: 
-Different conjugates of Formula (I). 
-Different dopamine-responsive diseases or conditions.
Applicant is required, in reply to this action, to elect 
a single disclosed species of a conjugate of formula (I), and 
a single dopamine-responsive disease or condition, 
to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1 and 65
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a conjugate of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2016/0303250 to Moreadith and De Stefano.  Moreadith ’250 teaches conjugates of formula (I): 
    PNG
    media_image1.png
    356
    451
    media_image1.png
    Greyscale
, wherein POZ is POL, n is n, L is L, A is A and b is a (paragraph 55).  Moreadith ’250 teaches A as dopamine agonist (paragraphs 89 and 90).  Moreadith ’250 differs from the instant conjugate of formula (I), in that it does not teach A as a catechol moiety.  Di Stefano teaches antiparkinson prodrugs focused on dopaminergic agonists (abstract).  These prodrugs are catechols comprising a second phenolic hydroxyl group linked to a blocking group comprising a second cleavable moiety, wherein these prodrugs are attached to transport agents/delivery systems (48-49, 62).  It would have been prima facie obvious to one of ordinary skill in the art to substitute the dopamine agonists of Moreadith ‘250 with the catechol dopamine agonists of Di Stefano, with a reasonable expectation of success, because Moreadith ’250 and Di Stefano both teach A as dopamine agonists, and Di Stephano teaches their catechol dopamine agonists as enhancing drug absorption and providing protection against metabolism to improve the antiparkinson therapeutic effect of the drug (pg. 62).  Thus, the technical feature of the instant claims is taught in the prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622